Citation Nr: 0023869	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-32 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for the residuals of a head injury.

2.  Entitlement to a compensable evaluation for malaria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
head injury was denied in a March 1979 rating decision; the 
veteran did not submit a notice of disagreement within one 
year of receiving notice of this decision.  

2.  Evidence received since March 1979 is either not new in 
that it contains information that was previously considered, 
or not material in that it does not show that the veteran 
currently has a residual disability as a result of a head 
injury.  

3.  There is no evidence to show that the veteran has been 
treated for a relapse of malaria, and there is no evidence of 
any liver or spleen damage as a residual of malaria.  


CONCLUSIONS OF LAW

1.  The March 1979 rating decision which denied entitlement 
to service connection for the residuals of a head injury is 
final; evidence received since March 1979 is not new and 
material.  38 U.S.C.A. §§ 1110, 1154(b), 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.105, 3.156(a), 3.304(d) (1999).  

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.88b, Code 6304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for the residuals of a head injury.  He argues 
that he sustained this injury in Vietnam when a rocket 
exploded nearby and a piece of shrapnel struck him in the 
back of his head, causing him to lose consciousness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A review of the record indicates that the veteran had service 
in the Republic of Vietnam.  His awards and decorations 
include the Combat Infantryman's Badge. 

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d, 389 (Fed.Cir. 1996), it was 
indicated that 38 U.S.C.A. § 1154(b) implied a three part 
test for its application.  First, it must be determined 
whether the veteran has offered satisfactory lay or other 
evidence of service incurrence or aggravation of his claimed 
injury or disease.  Second, the evidence must be consistent 
with the circumstances, conditions, or hardships of service.  
If these first two conditions are met, then there is a 
factual presumption that the injury is service connected, but 
this presumption is rebuttable by clear and convincing 
evidence to the contrary.  Ibid, p. 393.  

Entitlement to service connection was denied in a March 1979 
rating decision.  The veteran was informed of this decision 
and provided with his appellate rights in an April 1979 
letter.  He did not submit a Notice of Disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the March 1979 rating decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the March 1979 rating decision 
included the veteran's service medical records, as well as VA 
treatment records dated from 1972 to 1978.  A review of this 
evidence shows that the service medical records are negative 
for any indication of a head wound.  The VA records included 
hospital records from October 1976.  These records include 
several entries which show that the veteran reported a 
history of a shrapnel wound to his head in Vietnam in 1969.  
This was said to have been the result of a mortar shell.  He 
also reported a bayonet wound to his back.  The records 
stated that some of the symptomatology reported by the 
veteran defied interpretation except in the realm of 
emotional physiology.  The hospital summary stated that the 
veteran had been admitted with a one week period of 
complaints of pain in the head and leg, insomnia, and 
vomiting of solid food.  He complained of severe headaches in 
the occipital area corresponding to the area in which he 
received some shrapnel wounds in Vietnam.  However, it was 
noted that this history was not collaborated with any of the 
initial laboratory and past clinical studies, and physical 
examination was essentially non-contributory.  There was no 
evidence of psychiatric pathology other than anxiety and 
conversion type symptoms.  The diagnosis was hysterical 
neurosis, conversion type.  

The March 1979 rating decision stated that the service 
medical records contained no evidence of treatment for a head 
wound, and found that there was no evidence of the veteran's 
claimed wounds.  

The veteran has submitted voluminous medical records from 
both VA and private sources since the March 1979 rating 
decision.  These include records dated from 1978 to 1999.  
However, none of these records contain any evidence that is 
both new and material to the veteran's claim.  

VA psychiatric records from August 1984 show that the veteran 
related a history of a shrapnel wound to the back of his head 
in Vietnam.  He was rendered momentarily unconscious, but did 
not need hospital treatment.  He was also wounded by a 
bayonet on the back of his head during hand-to-hand combat.  
The veteran said that if he touched the area of his head that 
was wounded, he would develop a tremor that spread throughout 
his body.  The impression included atypical anxiety disorder 
with features of post-traumatic stress disorder, and atypical 
somatiform disorder with features of conversion disorder.  

December 1991 VA treatment records indicate that the veteran 
had a history of seizures.  His last seizure had occurred in 
the early part of 1991.  

Private medical records from October 1994 to December 1994 
show that the veteran was seen for several complaints, 
including headaches, after a fall at work.  He was noted to 
have struck the back of his head in his fall.  An X-ray study 
of the skull conducted in October 1994 states that the bony 
structure of the calvarium, the base of the skull, and the 
face appeared intact without evidence of fracture or other 
lesions.  

The veteran was hospitalized at a private facility in August 
1995.  He was noted to have been diagnosed with possible 
seizures five years previously.  The veteran had been seizure 
free for the past three years, and was not on any medication.  
However, he had recently experienced at least three seizures.  
The veteran said that his seizures were precipitated by 
stress, and that they started after his period in Vietnam.  
His past medical history was significant only for 
hypertension.  A recent computed tomography scan of the brain 
had been negative.  The diagnostic impression was seizure 
disorder, although it was difficult to tell whether these 
were true epileptic seizures or pseudoseizures that the 
veteran believed he could control.  A history of a head 
injury was not noted.  

June 1996 private medical records show that the veteran 
complained of having spells, which first began about six 
years previously.  A history of a head injury was not noted, 
and no abnormality of the head was shown on examination.  The 
impression was possible seizure disorder.  

The veteran underwent a private magnetic resonance imaging 
study in June 1996.  The diagnosis noted changes of moderate 
diffuse cerebral atrophy which appeared advanced for the 
veteran's stated age, but no other significant abnormality 
was noted.  

Private medical records included a note from July 1996 which 
show that the veteran was under treatment for a seizure 
disorder.  An August 1996 letter from the same doctors also 
notes that the veteran was currently under treatment for a 
seizure disorder.  A history of a head injury was not noted.  
The diagnosis was idiopathic epilepsy.  

Records from September 1996 state that the veteran was no 
longer experiencing seizures.  He had not been compliant with 
his medication.  

July 1997 VA treatment records show that the veteran had a 
six year history of seizures of no known etiology that 
occurred two or three times each month.  September 1997 VA 
treatment records also note that the veteran had a six year 
history of seizures of a questionable etiology.  A history of 
a head injury was not noted on either occasion.

VA hospital records from October 1997 show that the veteran 
has a history of hypertension, depression, anxiety disorder, 
alcohol dependence, and PTSD with possible seizure activity 
which began in 1991.  He was admitted for 
electroencephalogram monitoring.  A history of a head injury 
was not noted, and the final diagnoses did not include any 
disability that was attributed to a head injury by the 
examiner.  

The Board finds that none of the additional evidence received 
since March 1979 is both new and material.  The August 1984 
VA psychiatric records include the veteran's reported history 
of a shrapnel wound to the back of his head, as well as a 
bayonet wound to the head.  These records did not note any 
physical findings such as a scar or other corroboration of 
the veteran's complaints, and the impression included 
somatiform disorder with features of a conversion disorder.  
The information contained in these records is essentially the 
same that was contained in the October 1976 records that were 
considered and rejected in March 1979.  Therefore, this 
constitutes cumulative evidence, and is not new.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).  

The remaining evidence is negative for any indication of a 
head injury during active service either by history or by a 
current diagnosis of a disability attributable to a head 
injury in service.  The evidence indicates that the veteran 
began to experience seizures in 1990 or 1991.  However, these 
seizures have not been attributed to a head injury in service 
by either an examiner or the veteran.  The August 1996 letter 
from the private physician who has treated the veteran for 
this disability contains a diagnosis of idiopathic epilepsy.  
VA treatment records from 1997 indicate the seizures are of 
an unknown or questionable etiology.  There is no contention, 
medical opinion, or diagnosis to indicate that the veteran 
has epilepsy due to a head trauma.  Moreover, there is no 
diagnosis of a disability manifested by headaches due to head 
trauma.  There is no evidence of a scar or any other physical 
residuals of a head injury.  Therefore, as these records are 
completely negative for a history of a head injury in 
service, and as they are completely negative for a disability 
attributable to head trauma, they are not material to the 
veteran's claim.  

In reaching this decision, the Board is mindful of the 
provisions of 38 U.S.C.A. § 1154(b).  However, as the veteran 
has not submitted any medical evidence that contains a 
diagnosis of a current disability attributable to a head 
injury, the Board finds that the factual presumption provided 
by this section in and of itself is not of such significance 
as to warrant reopening the claim.  

Therefore, as the veteran has not submitted any evidence that 
is both new and material, his claim for entitlement to 
service connection for the residuals of a head injury is 
final, and may not be reopened. 


Increased Evaluation

The veteran contends that he continues to have residual 
disability as a result of the malaria for which he was 
treated during active service.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  The veteran has 
provided a long list of treatment sources.  However, the RO 
appears to have obtained or attempted to obtain the medical 
records from all of the sources that were provided.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for malaria was established in a July 1970 rating decision.  
A zero percent evaluation was assigned for this disability, 
which currently remains in effect.  

Malaria as an active disease is evaluated as 100 percent 
disabling.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
the residuals such as liver or spleen damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b, Code 6304.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran's claim for an increased evaluation for malaria 
was received in January 1997.  The evidence for consideration 
includes VA treatment records and private medical records 
dated from 1995 through 1999.  

August 1995 private medical records state that the veteran 
has a history of an enlarged heart and liver since childhood.

Private medical records from June 1996 show that the veteran 
has a history of malaria in 1970.  In regards to the 
veteran's liver, the June 1996 records also indicate that the 
veteran had been told one year previously that he has 
hepatitis.  A July 1996 hepatic ultrasound found that the 
veteran's liver was large, but that there was no focal 
abnormality.  A history of malaria was not noted.  

April 1997 records state that the veteran's past history was 
significant for hypertension, alcohol abuse, hepatitis B with 
an ultrasound consistent with parenchymal liver disease, 
status post tuberculosis treatment, history of malaria, left 
knee surgery, history of dysphagia, history of anxiety, and 
hemorrhoids.  The diagnoses included ethanol abuse, hepatitis 
B, and no colic hepatitis.  There was no diagnosis of a liver 
or spleen disability due to malaria.  

VA treatment records from June 1997 show that the veteran was 
to be referred to a hepatitis specialist on his next visit.  
There was no mention of malaria.  

After careful review of the veteran's medical records, the 
Board is unable to find that a compensable evaluation is 
merited for the veteran's service connected malaria.  The 
medical records do not show that the veteran has been or is 
currently under treatment for a relapse of malaria.  There is 
no evidence to show that malarial parasites have been found 
in blood smears.  Furthermore, the records are completely 
negative for evidence of liver or spleen damage due to 
malaria.  The evidence indicates that the veteran has had an 
enlarged liver since childhood.  A July 1996 ultrasound was 
negative for any other abnormality.  The remaining records 
show that the veteran was found to have hepatitis B in 
approximately 1996.  While April 1997 records note a history 
of malaria, these records were negative for a diagnosis of 
liver damage as a residual of malaria.  Therefore, as there 
is no evidence of treatment for a malaria relapse, and no 
evidence of residual liver or spleen damage, the criteria for 
a compensable evaluation for malaria have not been met.  
38 C.F.R. §§ 4.31, 4.88b, Code 6304. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for the 
residuals of a head injury; the appeal as to this issue is 
denied. 

Entitlement to a compensable evaluation for malaria is 
denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

